      Case 1:19-cv-01276-NONE-BAM Document 26 Filed 07/01/20 Page 1 of 2



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   LARRY WILLIAM CORTINAS,                          )   Case No.: 1:19-cv-01276-NONE-BAM (PC)
                                                      )
12                   Plaintiff,                       )
                                                      )   ORDER GRANTING PLAINTIFF’S REQUEST
13            v.                                          FOR APPEAR BY VIDEO FOR SETTLEMENT
                                                      )   CONFERENCE ON AUGUST 4, 2020
14                                                    )
     MCDONALD,
                                                      )   [ECF No. 25]
15                   Defendant.                       )
                                                      )
16                                                    )
                                                      )
17                                                    )
18            Plaintiff Larry William Cortinas is appearing pro se and in forma pauperis in this civil rights
19   action pursuant to 42 U.S.C. § 1983.
20            This action is currently set for a settlement conference before the undersigned on August 4,
21   2020, at 10:00 a.m.
22            On June 29, 2020, Plaintiff filed a request to appear by video for the settlement conference.
23   (ECF No. 25.)
24            The Court finds good cause to allow Plaintiff to participate in the settlement conference via
25   video.
26            Accordingly, it is HEREBY ORDERED that:
27            1.     Plaintiff’s request to appear by video for the settlement conference on August 4, 2020,
28                   is granted;
                                                          1
      Case 1:19-cv-01276-NONE-BAM Document 26 Filed 07/01/20 Page 2 of 2



1             2.     Plaintiff is currently housed at California State Prison-Sacramento (CSP-Sac.), and

2                    counsel for Defendant shall arrange for Plaintiff’s participation via Zoom by contacting

3                    the Litigation Coordinator at CSP-Sac. Counsel shall also contact Courtroom Deputy,

4                    Mamie Hernandez, at (559) 499-5672 or mhernandez@caed.uscourts.gov for information

5                    on how to facilitate the conference;

6             3.    The Clerk’s Office shall serve a courtesy copy of this order by e-mail on the Litigation

7                    Coordinator at CSP-Sac., and on the Litigation Coordinator of any other institution(s)

8                    which requires this information; and

9             4.    The Court will issue the necessary transportation writ in due course.

10
11   IT IS SO ORDERED.

12   Dated:        July 1, 2020
13                                                          UNITED STATES MAGISTRATE JUDGE

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                            2
